Citation Nr: 0020713	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an in creased (compensable) disability rating 
for the veteran's service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



REMAND


The veteran had active duty from January 1984 to July 1995.

This matter was previously before the Board of Veterans' 
Appeals (Board) and was remanded for additional development, 
including obtaining additional Department of Veterans Affairs 
(VA) and non-VA medical records.  The Regional Office (RO) 
asked the veteran to identify all providers who had recently 
treated him, but the veteran did not respond.  The RO also 
afforded the veteran the opportunity for another VA 
examination, but the veteran failed to report for the 
examination.  

The Board notes that in his notice of disagreement and in his 
substantive appeal the veteran reported having been treated 
for his left shoulder disability at the VA medical facility 
in Memphis, Tennessee, in January and February 1996.  
However, records other than the Compensation and Pension 
evaluations from that facility were not sought.  This claim 
for an increased rating is well-grounded, as the veteran 
asserts the current rating for the left shoulder disability 
does not adequately compensate him for the level of 
impairment caused by chronic and at times excruciating pain 
from which he suffers.  VA has a duty to assist a claimant in 
developing a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That duty includes a duty to obtain 
relevant VA treatment records.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

In light of the fact this matter must be returned to the RO 
to obtain VA treatment records, the RO should afford the 
veteran an additional opportunity for a VA examination that 
investigates and documents any functional loss due to pain on 
motion, incoordination, weakness, fatigability and other 
manifestations discussed in 38 C.F.R. §§ 4.40, 4.45 (1999).  
In addition, the examiner should identify the symptomatology 
of the degenerative joint disease of the cervical spine 
previously diagnosed, and delineate to the extent possible 
which symptoms are those of the left shoulder disability and 
which symptoms are caused by the cervical spine degenerative 
joint disease.  

It is now well-settled that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  If 
the veteran does not attend the examination(s) scheduled 
pursuant to this REMAND, this claim will be decided, in 
accordance with 38 C.F.R. § 3.655(b) (1999), based on the 
evidence of record. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
shoulder disability since July 1995.  
After securing the necessary release(s), 
the RO should obtain these records.  All 
records obtained should be added to the 
claims folder.  

2.  The RO must obtain and associate with 
the claims folder copies of all VA 
treatment records, including but not 
limited to those reflecting treatment 
administered at the Memphis, Tennessee, 
VA medical facility in January and 
February 1996.  

3.  After receiving responses to those 
requests for additional medical records, 
the veteran should be afforded an 
examination by an appropriate specialist 
to assess the symptoms and manifestations 
of his left shoulder disability.  All 
necessary tests should be conducted.  The 
examiner should discuss any and all 
manifestations of the veteran's left 
shoulder disability.  In addition, 
examination of the veteran's cervical 
disorder must also be undertaken in order 
to separate, to the extent possible, the 
symptoms that are attributable to the 
neck disability and which are attributed 
to the left shoulder disability.  If 
symptoms are attributable to both 
disabilities, then an opinion as to the 
degree each is a factor should be made.  
The severity of the left shoulder 
disability should be determined, with 
analysis and description of any pain on 
motion, weakness, fatigability, 
incoordination, instability, and 
limitation of range of motion.  Numerical 
values should be assigned to flexion, 
extension, and all other range of motion 
tests, as well as to any other tests 
where such data is appropriate.  As 
stated above, the primary purpose of the 
examination is to determine the overall 
"functional loss" caused by the 
disability, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 (1999) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, the 
examiner should specifically provide an 
opinion on the overall loss of usefulness 
and function of the veteran's left 
shoulder.  The reasoning which forms the 
basis of the above opinions should be set 
forth.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.

	4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).
	
5.  The RO should readjudicate the 
veteran's claim seeking an increased 
disability rating for his left shoulder 
disorder, based on all the evidence in 
the claims file, and with particular 
consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999) and 
DeLuca, supra.  

If the decision remains unfavorable, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable period of 
time in which to respond.  Thereafter, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



